947 F.2d 942
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eli RUTLEDGE;  Patricia Rutledge, Plaintiffs-Appellants,v.J.W. HUCKABEE, Defendant-Appellee.
No. 91-2545.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 23, 1991.Decided Oct. 25, 1991.

Appeal from the United States District Court for the District of South Carolina, at Greenwood.   Matthew J. Perry, Jr., District Judge.  (CA-89-1248-9-0)
Eli Rutledge, Patricia Rutledge, appellants pro se.
John R. Devlin, Jr., Love, Thornton, Arnold & Thomason, Greenville, S.C., for appellee.
D.S.C.
AFFIRMED.
Before DONALD RUSSELL, K.K. HALL and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Eli Rutledge and Patricia Rutledge appeal from the order of the district court granting summary judgment in favor of Defendant in Eli Rutledge's personal injury claim and Patricia Rutledge's loss of consortium claim against J.W. Huckabee, for injuries sustained to Eli Rutledge while operating Defendant's truck.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Rutledge v. Huckabee, No. CA-89-1248-9-0 (D.S.C. Apr. 15, 1991).   We dispense with oral argument because the dispositive issue has been authoritatively decided and the decision making process would not be significantly aided by argument.


2
AFFIRMED.